Campbell, J.
The respondent was convicted of adultery with one Adele A. Teeple, wife of Isaac J. Teeple-. Proof of the marriage was made out by the husband’s oath and by a recorded marriage certificate. As the two together identified the parties and there was an admission in open court of the fact by defendant, we see no special import*340anee in the objection. raised to the certificate, which was admissible, although possibly not sufficient by itself in a criminal case without some identification of parties.
Neither do' we think it was improper to prove a divorce by the introduction of the entire chancery record, provided no more of it is made known to the jury than its legal result. It appears not to have been read so as to inform them beyond this. The question of the granting and validity of the decree is to be determined by the court .from the record, and the jury have nothing to do with it.
Testimony was introduced for the purpose of showing that respondent had told some one that he intended to have Teeple arrested for adultery. On this matter respondent denied the conversation, and witnesses were allowed to contradict him for the purpose of impeaching him.
This fact, if it were a fact, had no possible bearing on the case, and it is easy to see that it probably worked prejudice to respondent.
We make no comments on the charge, as we have no means of knowing the state of the proofs, or of determining whether it was injuriously erroneous in any matter •complained of.
Judgment must be reversed and the prisoner remanded to the county of Osceola and let to bail if he so desires, and a new trial must be had if deemed desirable.
The other Justices concurred.